[Cite as State ex rel. Swain v. Bartleson, 123 Ohio St. 3d 125, 2009-Ohio-4690.]




       THE STATE EX REL. SWAIN, APPELLANT, v. BARTLESON, APPELLEE.
[Cite as State ex rel. Swain v. Bartleson, 123 Ohio St. 3d 125, 2009-Ohio-4690.]
Civil actions by prison inmates — Affidavit requirement of R.C. Chapter 2969.
(No. 2009-0804 ─ Submitted September 2, 2009 ─ Decided September 15, 2009.)
       APPEAL from the Court of Appeals for Lucas County, No. L-09-1047.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant,
inmate Sean Swain, for a writ of mandamus to compel appellee, the inspector of
institutional services at Toledo Correctional Institution, to answer his grievances.
“The requirements of R.C. 2969.25 are mandatory, and failure to comply with
them subjects an inmate’s action to dismissal.” State ex rel. White v. Bechtel, 99
Ohio St. 3d 11, 2003-Ohio-2262, 788 N.E.2d 634, ¶ 5; State ex rel. Manns v.
Henson, 119 Ohio St. 3d 348, 2008-Ohio-4478, 894 N.E.2d 47, ¶ 4.                        R.C.
2969.25(C)(1) required Swain, who filed a declaration of indigency in which he
claimed an inability to pay the costs and fees associated with his mandamus case,
to file a statement setting forth his inmate account “for each of the preceding six
months, as certified by the institutional cashier.” He did not do so, and his claims
on appeal concerning the inapplicability of R.C. 2969.25(A) are insufficient to
justify reversal of a judgment that was properly premised in part on R.C.
2969.25(C)(1). We will not reverse a correct judgment simply because some or
all of a lower court’s reasons are erroneous. State ex rel. Deiter v. McGuire, 119
Ohio St. 3d 384, 2008-Ohio-4536, 894 N.E.2d 680, ¶ 21.
                                                                        Judgment affirmed.
        MOYER,       C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,        O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                             SUPREME COURT OF OHIO




                              __________________
       Sean Swain, pro se.
       Richard Cordray, Attorney General, and Melissa Montgomery, Assistant
Attorney General, for appellee.
                              __________________




                                       2